Citation Nr: 0907295	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  04-04 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from January 1990 to 
January 1994.  He also served with the Michigan Army National 
Guard from April 1994 to November 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a Board hearing at the RO in 
September 2006.  

The issue on appeal was previously before the Board in 
February 2007 and July 2008, when it was remanded for 
additional evidentiary development.  


FINDING OF FACT

The preponderance of the evidence of record demonstrates that 
the Veteran's current back disability was the result of a 
fall which occurred on March 31, 1997, while the Veteran was 
working in his civilian employment.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in May 2002, May 
2003, February 2004 and May 2007 VCAA letters have informed 
the appellant of the information and evidence necessary to 
warrant entitlement to service connection for a low back 
disability.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim and the veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim decided herein has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim in the May 2002, May 2003, February 
2004 and May 2007 VCAA letters and he was also provided with 
notice of the types of evidence necessary to establish an 
effective date or a disability evaluation for the issue on 
appeal in the May 2007 letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The veteran has been afforded an appropriate VA 
examination.  The requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.


Service connection criteria

The Veteran has claimed that he currently experiences a low 
back disability which he opines was incurred during training 
with the National Guard.  

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§  1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  See 38 
C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence. 

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).  The term active military, naval, or air service 
includes: (1) active duty; (2) any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and (3) any period of 
inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  38 U.S.C.A. § 
101(2), (24); 38 C.F.R. § 3.6(a).  INACDUTRA includes duty 
(other than full-time duty) performed by a member of the 
National Guard of any State, under 32 U.S.C. §§ 316, 502, 
503, 504, or 505, or the prior corresponding provisions of 
law.  38 C.F.R. § 3.6(d)(4).

In the present case, in order for the appellant to be 
eligible for service connection for disability claimed during 
his service, the record must establish by a preponderance of 
the evidence that he was disabled during ACDUTRA due to a 
disease or injury incurred or aggravated in the line of duty 
or that he was disabled from an injury incurred or aggravated 
during INACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415 
(1998); Paulson v. Brown, 7 Vet. App. 466 (1995).


Factual Background

The only reference to the presence of back problems in the 
service treatment records is included on a Report of Medical 
History the Veteran completed in October 1993.  The Veteran 
indicated on the form that he had or had had recurrent back 
pain.  The document was annotated to indicate the Veteran had 
recurrent back pain but was not treated by a doctor and was 
not receiving any medication.  Clinical evaluation of the 
spine was determined to be normal at the time of the October 
1993 separation examination.  

A private clinical record dated March 31, 1997, indicates the 
Veteran was seeking treatment for low back pain on that day.  
He had sought treatment in the emergency room that morning.  
He reported he had a Charlie horse for two days then he got 
out of a truck, slipped and couldn't move.  

An April 1997 private clinical record indicates the Veteran 
sought treatment for a back injury which reportedly occurred 
on March 31, 1997 when he went to step out of his truck.  The 
record reveals the Veteran denied having prior back problems.  

An April 1997 report of a private magnetic resonance imaging 
(MRI) study of the back was interpreted as revealing mild 
disc bulging and a small to moderately sized herniated disc.  
Another MRI conducted later the same month was interpreted as 
revealing right sciatica with L4-5 disc herniation by MRI.  

An April 1997 private X-ray of the lumbar spine was 
interpreted as being negative.  

On an April 1997 document titled 'Employer's Basic Report of 
Injury,' it was written that the Veteran was injured on March 
31, 1997 during a twisting movement when walking on rubble.  
He pinched a nerve in the right hip.  

A May 1997 private hospitalization record includes the 
annotation that the Veteran injured his back at work on March 
31, 1997, when he stepped out of his truck.  The record 
indicates the Veteran reported he had no prior back problems.  
The final diagnosis was right sciatica.  A right L4-5 semi-
hemilaminectomy was performed.  

In July 1997, a private physician wrote that, in his opinion, 
disc herniation occurred when the Veteran stepped out of his 
truck on March 31, 1997.  The physician was responding to a 
question from a Claims Representative as to whether the 
traumatic event described by the Veteran was enough to cause 
a disc herniation.  

In August 1997, the Veteran completed a statement wherein he 
reported he injured his back during the weekend of March 8-
9th.  He reported that he did not think much of the injury at 
the time it occurred but the pain subsequently increased to 
the point where he could on longer ignore it.  He went to a 
family physician who diagnosed a ruptured disc in the lumbar 
spine.  Accompanying the Veteran's statement are two buddy 
statements wherein the authors report that they knew the 
Veteran had injured his back in a fall on ice during drill 
which occurred March 8-9th.  

A physical capacity evaluation was conducted in September 
1997.  Under the heading of "Injury Description," it was 
written that the Veteran reported a work related accident 
which occurred on March 31, 1997.  The Veteran claimed that 
he had a Charlie horse in his right buttock one week prior to 
March 31, 1997 and that the pain progressively increased.  He 
reported he had an extreme back muscle spasm after walking in 
the parking lot.  The Veteran indicated that he notified his 
supervisor and then went to the emergency room where he was 
informed that he had pulled muscles in the buttock.  A 
private physician reportedly subsequently informed him that 
he had a ruptured disc.  The document indicated that the 
Veteran's past medical history was significant for muscle 
pulls in the low back in 1994 and 1996.  The Veteran reported 
that he had recovered from these incidents.  

A private clinical record dated in May 1998 indicates the 
Veteran claimed he had a charley horse in his right buttocks 
one week prior to March 30, 1997.  The pain progressively 
worsened and that he had an extremely bad muscle spasm.  

In August 2000, the Veteran completed an Application for 
Mediation or Hearing wherein he indicated that he was injured 
on March 30,1997 and on March 31, 1997.  It was reported 
that, on or about March 30, 1997 the Veteran sustained a 
disabling low back injury while working as a plumber's 
apprentice.  The application was certified by the Veteran to 
be true to the best of his knowledge.  

In November 2000, a private physician examined the Veteran as 
part of an independent medical examination.  It was recorded 
that the Veteran did not have any significant back problems 
in the past.  He reported that he had pulled his back at 
times.  On the Friday before his significant disability 
began, he had moved a lot of material at work and felt a 
"charley horse" in the lateral aspect of the right thigh.  
This bothered him some over the weekend.  On Monday, while at 
work, he stepped out of his truck and into a pothole and felt 
something pop in his back.  Within a short time, he had 
severe and incapacitating electric like pain radiating into 
his right leg.  He was seen that day in the emergency room 
and then by his private physician who diagnosed a herniated 
disc.  The pertinent diagnosis was herniated L4-5 disc status 
post-operative.  The examiner summarized by writing that the 
Veteran claimed to have injured his back in March 1997 when 
he stepped out of a truck and was incapacitated by sudden 
sciatic pain.  

In May 2002, the Veteran submitted his claim of entitlement 
for service connection for a low back disability.  A 
statement accompanying the application reveals the Veteran 
reported he injured his back while serving in the Michigan 
National Guard.  He indicated that he slipped on some ice 
during training and the injury was aggravated the next day 
when he stepped into a pothole during his civilian career.  

At the time of a July 2002 VA examination, the Veteran 
reported that he sustained a fall in 1997 causing back pain.  
There was no indication if the fall occurred during active 
duty or during civilian employment.  The pertinent assessment 
was status post lumbar disckectomy for herniated disc.  

A February 2003 buddy statement indicates the author 
witnessed the Veteran fall on ice during training and that 
the Veteran subsequently complained of back pain.  

A February 2003 VA clinical record includes the annotation 
that the Veteran reported he had had chronic back pain since 
1997 when he fell on some ice.  

In March 2003, the Veteran submitted a buddy statement 
wherein the author reported that he had observed the Veteran 
fall fairly hard on some ice during training.  

A VA spine examination was conducted in January 2005.  The 
Veteran reported that he ruptured a disc while training with 
the National Guard in 1997 after he fell on some ice.  The 
pertinent assessment was lumbar disc disease.  The examiner 
opined that the injury to the lumbar spine occurred during 
active duty and is more likely than not service connected.  
There is no indication in the examination report that the 
examiner had access to and had reviewed the claims file.  

An undated VA examination report associated with the claims 
file indicates that the author, a VA physician, had reviewed 
the claims file.  The author noted that there was no 
documentation of a low back injury but there was 
documentation of back complaints on the separation physical 
from October 1993.  The examiner indicated that it was his 
opinion that it was as likely as not that the lumbar disc 
disease was related to military service.  No rationale was 
provided.  

The Veteran testified before the undersigned in September 
2006 that he injured his back during a drill weekend with the 
National Guard in March 1997.  He reported he fell on some 
ice and had a charley horse on his right rear side.  He 
reported he informed his squad leader but did not seek any 
treatment.  He testified that he went to work on Monday but 
the charley horse increased in severity.  After about three 
weeks, he felt like he had an explosion in his back and could 
no longer move.  The week before, he had to move a lot of 
pipes and on Monday, he stepped in a hole.  Later, when 
speaking with doctors, he was informed that his initial 
injury occurred when he experienced the knotting and numbing 
of the feet.  He testified that he first sought treatment 
approximately three weeks after the initial injury.  At the 
time he sought the medical treatment, he did not inform the 
clinician of the prior accident.  He reported that it was not 
until he informed a Dr. F. that he had a charley horse three 
weeks prior that the physician opined that that was the 
injury which hurt the back.  

At the time of a December 2007 VA examination, the Veteran 
reported that he injured his back when he slipped and fell on 
some ice while training with the National Guard.  He reported 
that he heard a pop and felt pain in his right leg and his 
right foot went numb.  He also reported an injury to his back 
in 1990 when a heavy pack hit his buttocks causing sharp pain 
which resolved spontaneously.  He did not seek treatment for 
this injury.  He also reported a work-related injury in 1997 
when he was injured getting out of a truck.  The Veteran 
reported that he received workman's compensation for this 
injury.  He reported that he filed the workmen's compensation 
claim for expediency rather than go through VA.  The examiner 
noted that there were no medical records of a service related 
back injury but there were buddy statements describing a slip 
and fall accident.  The pertinent diagnosis was degenerative 
disc disease of the lumbar spine.  The examiner opined that 
the Veteran's back injury was less likely than not caused by 
or a result of an injury that occurred during service.  The 
examiner noted that he could find no medical evidence of 
treatment for a back injury while on active duty, only 
testimonials from others.  

An addendum to the December 2007 VA examination was produced 
in August 2008.  The examiner wrote that he had reviewed the 
Veteran's claims file again.  It was noted that the Veteran 
reported he injured his back on March 8, 1997 and that buddy 
statements support this allegation.  It was also noted that 
the Veteran claimed a work-related injury to his back in 1997 
after the first fall when he twisted his back getting out of 
a truck.  The examiner noted that there was substantial 
documentation in the claims file regarding the second back 
injury.  The examiner opined that the back injury was at 
least as likely as not caused by or a result of an injury 
that occurred while in the service.  The examiner wrote that 
the basis for his change in his prior opinion was the 
direction included in the remand statement that "an examiner 
cannot rely on the absence of medical records corroborating 
that injury to conclude that there is no relationship between 
the appellant's current disability and his military 
service."  The examiner wrote that, after re-reviewing the 
claims file, he could find no compelling evidence to make him 
think that the slip and fall injury that reportedly occurred 
in the service was the precursor to his work related injury 
which appears to the cause of his current back disability.  
The examiner wrote that "[i]f service connection is solely 
dependent on buddy statements, then these are present in his 
file, and the Board should rule accordingly."  

Analysis

Associated with the claims file is competent medical evidence 
demonstrating the current presence of a low back disability.  
The report of the December 2007 VA examination resulted in a 
diagnosis of degenerative disc disease of the lumbar spine.  
Private medical evidence of record documents that the Veteran 
underwent a discectomy in 1997.  The fact that the Veteran 
has a current back disorder is well-established.  The issue 
on appeal revolves around the etiology of the currently 
existing low back disability.  

The Veteran has claimed that he injured his back on March 8-
9, 1997, when he slipped on some ice during National Guard 
training.  Associated with the claims file are several 
statements from fellow servicemen who wrote that they either 
witnessed the actual fall or heard about the injury which 
occurred during the National Guard training.  The fact that a 
fall occurred in early March 1997, while the Veteran was 
training with the National Guard, is not in dispute.  What is 
also indisputable is the fact that the Veteran experienced a 
well-documented injury on March 31, 1997, when he stepped 
into a pot hole while working in his civilian employment.  As 
set out above, there are numerous clinical records dated in 
1997 which reference an incident which occurred on March 31, 
1997, as being the genesis of the Veteran's back problem.  
These records include a self-reported history by the Veteran 
which does not reference a prior fall while on National Guard 
duty.  Some of the records include specific annotations that 
the Veteran denied having back problems prior to March 31, 
1997.  

There are only three pieces of evidence dated in 1997 which 
indicate in any way that the Veteran experienced a back 
problem while on active duty or active duty for training.  
The evidence which supports this finding are the statements 
which were completed in August 1997 by the Veteran and two 
fellow servicemen.  These statements reference the fact that 
the Veteran fell in early March 1997 and that he had had 
continuous back problems from the date of the fall during 
National Guard duty.  The Board finds, however, that the 
probative value of these statements is outweighed by the 
records dated in March 1997, April 1997, July 1997, September 
1997, August 2000 and November 2000, all of which reference 
an injury which occurred at the end of March 1997 as being 
the cause of the Veteran's back problems.  These records do 
not reference any allegations of a back problem which began 
in early March 1997 during National Guard training.  The 
preponderance of the evidence dated in 1997 leads the Board 
to conclude that the Veteran, himself, opined in 1997 that 
the cause of his back problems were due to the March 31, 
1997, accident.  It was not until after the Veteran submitted 
his application for compensation in May 2002 that the 
clinical records and statements are in agreement that the 
cause of the current back problem was the injury which 
occurred during National Guard training.  The Board places 
greater probative value on the majority of the Veteran's 
reports of symptomatology which were recorded in 1997 over 
the subsequent allegations.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran].  It is the 
duty of the Board as the fact finder to determine the 
credibility of the testimony and other lay evidence.  Culver 
v. Derwinski, 3 Vet. App. 292, 297 (1992).  It is further 
noted that not only may the veteran's memory have dimmed with 
time, but self interest may play a role in the more recent 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony]; 
cf. Pond v. West, 12 Vet. App. 341, 346 (1999).  

In the current case, the Board finds the Veteran's 
allegations of continuous problems with his back being in 
existence from the time of the reported in-service fall in 
the beginning of March are outweighed by his contemporaneous 
statements made at the time of the industrial fall which 
occurred at the end of March.  The Board finds that there is 
no continuity of back symptomatology from the time of the 
fall on the ice in early March 1997 to the present.  The 
majority of the Veteran's own statements to health care 
providers in 1997 was to the effect that his back disability 
began on March 31, 1997.  The Veteran testified before the 
undersigned that he had had charley horse type symptoms from 
the time of the fall during the National Guard training.  
This testimony is contradicted by the contemporaneous 
clinical records which indicate the Veteran reported he had 
had a charley horse for one to two weeks prior to the March 
31, 1997 injury.  This time frame does not support the 
Veteran's testimony and it is not apparent to the Board why 
an inaccurate history would have been provided by the Veteran 
at that time.  

The preponderance of the competent evidence of record 
indicates that the currently existing low back disorder was 
not linked to the Veteran's active duty service.  The 
evidence which links the disorder to the Veteran's active 
duty service is the Veteran's own allegations and the report 
of a January 2005 VA examination and the undated addendum.  

To the extent that the Veteran has advanced his opinion that 
he currently has a low back disability which was incurred in 
or aggravated by active duty, the Board finds that the 
Veteran is a lay person.  As a lay person, he is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  His opinion as to the existence 
and etiology of a low back disability is without probative 
value.  Furthermore, as set out above, the majority of the 
Veteran's own contemporaneous statements as recorded by 
health care professionals in 1997 around the time of the 
falls, attribute his problems to an injury which occurred on 
March 31, 1997.  These statements weigh against a finding of 
continuity of symptomatology as the Veteran is reported as 
indicating on some of them that he did not have any back 
problems prior to March 31, 1997.  

The Board further notes that the Veteran certified on the 
August 2000 Application for Mediation or Hearing that he was 
injured on March 30, 1997 and on March 31, 1997.  The 
application was certified by the Veteran to be true to the 
best of his knowledge.  There was no indication in this 
document that the Veteran thought he had been injured 
previously during National Guard training.  This 
certification by the Veteran as to when he was injured weighs 
heavily against his claim and specifically against the 
finding that he injured his back in early March of 1997.  

The report of the January 2005 VA examination and the undated 
addendum include assessments of lumbar disc disease and find 
that it is more likely than not that the injury occurred 
during active duty.  The probative value of these opinions 
are lessened by their lack of reference to any clinical 
evidence in the claims file.  They are based on the Veteran's 
self-reported history which excludes the well-documented 
post-service injury which occurred on March 31, 1997.  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Also, a medical opinion is inadequate 
when unsupported by clinical evidence.  Black v. Brown, 5 
Vet. App. 177, 180 (1995).  Finally, a medical opinion based 
on an inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  The January 2005 VA 
examination is accorded significantly less probative value 
based on its failure to address the well documented injury 
which occurred on March 31, 1997.  The addendum to the 
examination report also fails to address the March 31, 1997, 
injury.    

The examiner who conducted the December 2007 VA examination 
originally opined that the back injury was less likely than 
not the result of the fall the Veteran experienced during 
National Guard training as he could find no evidence of 
treatment for a back injury in the service treatment records.  
In the addendum to the examination report, the examiner noted 
that he had reviewed the buddy statements and the Veteran's 
statements regarding the reported slip and fall on the ice in 
the early part of March 1997.  The examiner changed his 
opinion to the finding that it was as likely as not that the 
current back injury was due to the National Guard fall based 
solely on the buddy statements.  The Board notes, however, 
that the examiner who conducted the December 2007 VA 
examination specifically noted that he had reviewed the 
evidence in the claims file (including the buddy statements) 
and wrote that he could find no compelling evidence to make 
him think the slip and fall which occurred while on National 
Guard training was the cause of the current back disability.  
The examiner indicated that the cause of the current back 
disability was the work related injury.  

The Board notes that the examiner who conducted the December 
2007 VA examination linked the current back disorder to the 
fall on the ice which occurred during National Guard training 
solely based on the instructions included in the Board's 
remand which directed that the examiner cannot rely on the 
absence of medical records corroborating an injury to 
conclude that no relationship exists between the Veteran's 
current disability and military service.  The Board's reading 
of the addendum to the examination indicates to the Board 
that the examiner reviewed the reports of the in-service fall 
but found that they would not contribute to the Veteran's 
currently existing back injury.  The examiner who conducted 
the December 2007 VA examination mistakenly assumed he was 
constrained to find that the Veteran's back disability was 
due to the accident which occurred during National Guard 
training based solely on the buddy statements and the 
Veteran's reports of symptomatology.  There is no such legal 
basis for directing the examiner's opinion.  He was merely 
directed to take into account the reports of the fall on the 
ice.  The examiner did so and found that the reported fall 
would be insufficient to produce the resulting back disorder.  
Based on this analysis, the Board finds that the report of 
the December 2007 VA examination does not support a finding 
that the currently existing low back disability was caused by 
the slip on the ice which occurred in early March 1997.  This 
examination report and the addendum is given great probative 
value as it was based on a review of all the evidence in the 
claims file and was supported by the rationale that the 
reported fall during National Guard training would not 
produce the injury which was present on March 31, 1997.  The 
examiner also noted that contemporaneous medical evidence 
supported the finding that the Veteran's back was injured on 
March 31, 1997.  

There is other competent evidence of record which links the 
currently existing low back disability to the fall which 
occurred on March 31, 1997.  The July 1997 letter from the 
private physician attributes the disc herniation to the 
incident where the Veteran stepped out of his truck into a 
pot-hole.  

The fact that the Veteran received workman's compensation for 
a back injury which occurred on March 31, 1997, also supports 
the Board's finding that the currently existing back disorder 
was due to the injury which occurred on that date.  The 
Veteran's testimony that he had informed the personnel 
involved in the workman's compensation claim of his prior 
back injury which occurred during National Guard duty but 
they reportedly did not care leads the Board to question the 
Veteran's credibility.  

The length of time between the reported in-service injury in 
March 1997 and the date of receipt of the Veteran's back 
claim in May 2002 also supports the Board's finding that the 
Veteran's back injury occurred during his civilian 
occupation.  If, in fact, the Veteran thought that his back 
was injured in early March 1997, he would have put in a claim 
at that time instead of pursuing his ultimately successful 
workman's compensation claim against his private employer.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for a 
low back disability.  It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to permit a favorable determination pursuant to 38 U.S.C.A. § 
5107(b).

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a low back disability is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


